Case 2:20-cv-02291-DOC-KES Document 141 Filed 06/20/20 Page 1 of 2 Page ID #:2034



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                   Date: June 20, 2020

  Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
         AL.


  PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                 Terri Steele                                 Not Present
               Courtroom Clerk                               Court Reporter

        ATTORNEYS PRESENT FOR                       ATTORNEYS PRESENT FOR
              PLAINTIFF:                                 DEFENDANT:
             None Present                                 None Present


        PROCEEDINGS (IN CHAMBERS): ORDER RE: GLOBAL
                                   SETTLEMENT DISCUSSIONS

         The Court hereby ORDERS a Mediation Conference between all parties on
  Thursday, June 25, 2020 at 10:00 a.m., regarding global settlement discussions for this
  matter. The Mediation Conference will occur before Judge André Birotte Jr. at the First
  Street U.S. Courthouse, Courtroom 7B, 350 W. 1st Street, Los Angeles, California
  90012.

         The Court commends the City and County of Los Angeles for the settlement they
  have reached regarding individuals experiencing homelessness on or near highway
  underpasses and overpasses. The Court now urges the parties to continue these efforts to
  reach a global settlement of all the remaining disputes in this matter.

        The Court requests that the following principals be present at the Mediation
  Conference on Thursday, June 25, 2020, at 10:00 a.m.: Los Angeles Mayor Eric Garcetti;
  Los Angeles County Supervisor Kathryn Barger, Chair of the Los Angeles County Board
  of Supervisors; Los Angeles County Supervisor Mark Ridley-Thomas; Los Angeles City
  Council President Nury Martinez; and Los Angeles City Councilman Joe Buscaino. The
Case 2:20-cv-02291-DOC-KES Document 141 Filed 06/20/20 Page 2 of 2 Page ID #:2035
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                            Date: June 20, 2020

                                                                                           Page 2

  presence of the principals was instrumental in reaching the initial settlement in this
  matter, and the Court is confident that further agreements can be reached with their
  continued direct participation in mediation.


         The Clerk shall serve this minute order on the parties.


   MINUTES FORM 11                                                    Initials of Deputy Clerk: ts

   CIVIL-GEN
